This is an action of tort for personal injuries. The case was tried to a jury which returned verdicts for the defendant. The plaintiffs filed a motion for a new trial on the grounds that the verdicts were against the law, the evidence, and the weight of the evidence and that the judge had misdirected the jury in his charge in two areas. No exception was taken to the charge at the trial. The motion was denied, and the plaintiffs’ exception to the denial is now before us. Such a motion is addressed to the discretion of the judge. Kinnear v. General Mills, Inc. 308 Mass. 344, 348. Hathaway v. Checker Taxi Co. 321 Mass. 406, 412. We discern no abuse of this discretion. We have examined the part of the judge’s charge set out in the record and find no error.

Exceptions overruled.